Per Curiam.
This case was brought up with the preceding one of Poundstone v. Holt, ante, 66, and while of necessity two records were filed, both cases were treated and argued as one, though separate judgments must be entered. If the record in the present case may be treated as containing all the matters exhibited by that filed in the preceding cause, the same judgment must consequently be entered. For the reasons expressed for the affirmance of the judgment in the preceding cause, this will be affirmed.

Affirmed.